USCA11 Case: 20-11293       Date Filed: 03/17/2021    Page: 1 of 18



                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-11293
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:20-cv-00123-RBD-LRH



ALAN PARSONS,
an individual,
APPERTAINING, LLC,
a California limited liability company,
                                                                Plaintiffs-Appellees,

                                          versus

JOHN REGNA,
an entity of unknown form,
d.b.a. John Regna Artist Management,
WORLDWIDE ENTERTAINMENT ASSOCIATES OF AMERICA, INC.,
a New Jersey Corporation,

                                                              Defendants-Appellants.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 17, 2021)
           USCA11 Case: 20-11293           Date Filed: 03/17/2021       Page: 2 of 18



Before MARTIN, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:

       John Regna and World Entertainment Associates of America, Inc. (WEAA)

appeal from an order of the U.S. District Court for the Middle District of Florida

granting Alan Parsons’s and Appertaining LLC’s motion for a preliminary

injunction in this trademark infringement suit. 1 Parsons sued Regna for federal

and common law trademark infringement and moved for a preliminary injunction

to prevent Regna from using certain marks related to The Alan Parsons Project, a

musical group he co-founded. 2 The district court granted Parsons’s motion and

preliminarily enjoined Regna from using the marks.

       Regna argues that the district court abused its discretion in granting

Parsons’s motion because: (1) it lacked subject-matter jurisdiction over Parsons’s

claims, (2) Parsons failed to establish statutory standing, and (3) Regna was

entitled to a nominative fair use defense. Parsons, in turn, argues that the district

court’s ruling should be affirmed, and requests that we deem this case an



       1
         Like the district court, we will refer to Alan Parsons and Appertaining LLC collectively
as “Parsons,” and John Regna and WEAA collectively as “Regna.” If we need to identify Alan
Parsons or John Regna individually, we will use their full name.
       2
           Parsons also sued Regna for false designation of origin, federal trademark dilution,
state trademark dilution and injury to reputation, common law unfair competition, infringement
of the statutory right of publicity, misappropriation of the common law right of publicity, breach
of fiduciary duty, breach of contract, and conversion. We only address Parsons’s federal and
common law trademark infringement claims because Parsons is entitled to preliminary injunctive
relief on those claims.


                                                2
            USCA11 Case: 20-11293        Date Filed: 03/17/2021     Page: 3 of 18



“exceptional case” so that he may recover attorney fees under the Lanham Act as

the prevailing party. Because the district court had subject-matter jurisdiction and

did not abuse its discretion in granting Parsons’s motion, we affirm the preliminary

injunction. We deny, however, Parsons’s request to deem this case an “exceptional

case” for purposes of recovering attorney fees because there is still pending

litigation over the merits of the underlying suit.

                                    I.     Background

       A.     The Alan Parsons Project

       Alan Parsons founded The Alan Parsons Project, a progressive-rock band,

with Eric Woolfson in the 1970’s. Between 1976 and 1987, The Alan Parsons

Project recorded seven albums that were awarded “Platinum” or “Gold” status,3 as

well as seventeen Billboard Top 100 singles. For his work, Alan Parsons was

nominated for thirteen Grammy Awards, and won the Grammy Award for Best

Immersive Audio Album in 2019. Woolfson died in 2009.

       Parsons claims that he and Woolfson “were the only two members of The

Alan Parsons Project, ever.” Parsons served as the band’s “engineer, producer, and

keyboardist,” and Woolfson served as the band’s “pianist, singer-songwriter, and

lyricist.” The duo brought in “singers and session musicians . . . as needed to



       3
         A “Platinum” album is an album that has sold more than one million copies. A “Gold”
album is an album that has sold more than 500,000 copies.


                                             3
           USCA11 Case: 20-11293           Date Filed: 03/17/2021    Page: 4 of 18



complete the[ir] musical vision.” Over the course of the pair’s collaboration,

“more than 500 musicians and vocalists performed on The Alan Parsons Project’s

. . . albums.” Parsons and Woolfson “selected and directed the musicians on a day-

by-day or song-by-song basis” and the musicians “acted only pursuant to [their]

direction, supervision, and control.” These musicians “were all paid on a session-

by-session, work for hire basis, and were never considered, or credited as,

members of the group.” 4

      The Alan Parsons Project’s only live performance was a three-show concert

series in Antwerp, Belgium, in 1990. Parsons and Woolfson “selected and hired

the musicians” and “directed, supervised, and controlled [the musicians]

throughout pre-show rehearsal as well as the show itself.” In 1994, Parsons began

touring, without Woolfson, under the name “The Alan Parsons Live Project.”

Since then, Parsons has toured throughout the United States and the rest of the

world. For these concerts, Parsons “select[s], hire[s], direct[s], supervise[s], and

control[s]” the musicians who accompany him.

      Parsons has registered several trademarks in connection with his musical

activities. These marks include “ALAN PARSONS” for audio and video

recordings and live musical performances, and “ALAN PARSONS LIVE

PROJECT” for live performance by a musical group. He also claims common law

      4
          We will refer to these musicians as “session musicians.”


                                                4
           USCA11 Case: 20-11293      Date Filed: 03/17/2021     Page: 5 of 18



rights in the mark “THE ALAN PARSONS PROJECT,” since at least 1976, when

The Alan Parsons Project released its first album.5

      B.     Alan Parsons’s Relationship with John Regna

      John Regna is a concert promoter based in Florida. He also serves as the

Vice President, Secretary and Treasurer of WEAA. In 2009, Regna began

soliciting Parsons, seeking to promote The Alan Parsons Live Project. Parsons and

Regna ultimately formed a contract, in which Regna promised to solicit and obtain

opportunities for Parsons to engage in live performances.

      During their relationship, Regna made numerous statements about The Alan

Parsons Project that are relevant to this case. In one e-mail, Regna wrote that

“Alan Parsons and Eric Woolfson were the sole members of the Alan Parsons

Project. By virtue of that, there cannot be any ex-members of the Alan Parsons

Project other than Alan Parsons and Eric Woolfson.” He also wrote that for any

other musician “[t]o say they are ‘ex-members’ either editorially or in an attempt to

market their services or live performances, or in a band name or subtitle, would be

incorrect and not accurate.”

      Over time, the parties’ relationship deteriorated, and in April 2018, Parsons

terminated their contract. In February 2019, Parsons was alerted to a Facebook


      5
         Like the district court, we will refer to the marks “ALAN PARSONS,” “THE ALAN
PARSONS LIVE PROJECT,” and “THE ALAN PARSONS PROJECT” collectively as the
“Parsons Marks.”


                                           5
           USCA11 Case: 20-11293         Date Filed: 03/17/2021      Page: 6 of 18



advertisement for a band called “The Original Alan Parsons Band The Project –

The Men Who Made The Records.” Upon investigation, Parsons discovered that

the band was affiliated with WEAA. Parsons and his attorneys sent Regna a cease-

and-desist letter, but Regna denied being involved with the band. Less than a week

later, Regna sent Parsons a letter stating that he had accepted the role of CEO and

manager of an entity called “The Project Band Ltd (UK)” (“The Project Band”).

The Project Band was comprised of former session musicians for The Alan

Parsons Project, including Lenny Zakatek (who sang twelve songs on eight

albums), Stuart Elliott (who played drums on eight albums), Richard Cottle (who

played synthesizers and saxophone on three albums), and Lawrence Cottle (who

played bass guitar on one album). 6 None of these musicians appeared on The Alan

Parsons Project’s first album.

       In April 2019, Parsons discovered that The Project Band had scheduled a

performance in Barcelona, Spain, under the name “The Original Alan Parsons

Project Band.” He sent cease-and-desist letters to The Project Band, and when that

failed, sought a preliminary injunction in Spanish court to stop the concert. A

Spanish court initially granted an injunction but subsequently stayed it, allowing



       6
         Zakatek, Elliott, and Richard Cottle also performed at the Antwerp concerts. The
Project Band also included David Bainbridge, Sam Blue, and Andrew Powell. Powell was the
conductor at the Antwerp concerts and Blue was one of the vocalists. None of these musicians
performed on any of The Alan Parsons Project’s albums.


                                              6
         USCA11 Case: 20-11293       Date Filed: 03/17/2021   Page: 7 of 18



the concert to proceed as planned. After the concert, Parsons received an e-mail

complaint from a fan who was confused and believed that Parsons was responsible

for the show.

      In September 2019, Parsons discovered advertisements promoting “The

Project – Original VOICE – Original MUSICIANS of The Alan Parsons Project

Band – 50 Countries in 50 Months – The Reunion 30 Years In The Making – The

Hits & Nothing But The Hits!” He also discovered promotional videos on The

Project Band’s YouTube channel for “The PROJECT – the 50/50 World Tour –

Original Voice Original Musicians of the Alan Parsons Project Band.” Further,

Parsons’s agent in New York received an e-mail from Regna, advertising The

Project Band and soliciting bookings:

      I am writing today about my client, THE PROJECT Original
      VOICE, Original MUSICIANS of The Alan Parsons Project
      Band. If you are a fan of The Alan Parsons Project recordings
      between 1975 and 1990, you may like to know that THE PROJECT
      is the most pure classic rock band, of their genre, today - having 5 of
      the 7 original band members. Lead Vocalist LENNY ZAKATEK
      revisits his original recorded performances . . . . We are now booking
      January 2020 through March 2022 for shows in theaters, festivals,
      with symphony orchestras and for private functions.

      Parsons sued Regna in California for trademark infringement, but that action

was dismissed for lack of personal jurisdiction. He then sued Regna in Florida and

sought a preliminary injunction to prevent Regna from using the Parsons Marks.

Regna moved to dismiss the case for lack of subject matter jurisdiction, but the



                                         7
           USCA11 Case: 20-11293             Date Filed: 03/17/2021      Page: 8 of 18



district court denied his motion. Regna then responded to Parsons’s motion for a

preliminary injunction, arguing that he was entitled to a nominative fair use

defense and that Parsons lacked standing to sue for infringement of the Parsons

Marks. 7 The district court found that “[t]he band names and descriptions used by

Regna [we]re carefully created to draw a close, unmistakable association with The

Alan Parsons Project to a degree unwarranted by the historical record” and were

“deceptive and misleading.” Accordingly, it rejected Regna’s arguments and

granted Parsons’s motion for a preliminary injunction. Regna timely appealed.

                                       II.     Jurisdiction

       Regna argues that the district court lacked subject-matter jurisdiction to hear

this case because Parsons has not satisfied the requirements for the extraterritorial

application of the Lanham Act.8 He contends that, under Steele v. Bulova Watch

Co., 344 U.S. 280, 285–87 (1952), and International Cafe, S.A.L. v. Hard Rock

Cafe International (U.S.A.), Inc., 252 F.3d 1274, 1278 (11th Cir. 2001), Parsons

was required to demonstrate that Regna’s infringing activities “had substantial


       7
          Regna also argued that Parsons failed to establish an irreparable injury, that the balance
of the hardships weighed in favor of denying Parsons’s motion, and that a preliminary injunction
would not serve the public interest.
       8
           Subject-matter jurisdiction is the court’s “statutory or constitutional power to
adjudicate the case.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (emphasis
omitted). A federal court must have subject-matter jurisdiction to “proceed at all in any cause.”
Id. at 94 (quoting Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868)). That requirement
“cannot be forfeited or waived and should be considered when fairly in doubt.” Ashcroft v.
Iqbal, 556 U.S. 662, 671 (2009).


                                                 8
           USCA11 Case: 20-11293           Date Filed: 03/17/2021        Page: 9 of 18



effects in the United States,” but that Parsons failed to do so because Regna’s

infringing activities were limited to “[a] single concert in Barcelona” that did not

have “an effect on United States commerce, let alone a ‘substantial’ one.” “We

review questions of subject-matter jurisdiction de novo.” City of Miami Gardens v.

Wells Fargo & Co., 931 F.3d 1274, 1282 (11th Cir. 2019). 9

       As the district court noted, “here there are two U.S. defendants (Regna and

WEAA) who are allegedly violating U.S. trademarks by: running their business in

the U.S., soliciting former musicians to play in an ‘imposter band’ in the U.S.,


       9
           “The extraterritorial reach of a statute ordinarily presents a merits question, not a
jurisdictional question.” United States v. Miranda, 780 F.3d 1185, 1191 (D.C. Cir. 2015); see
Litecubes, LLC v. N. Light Prod., Inc., 523 F.3d 1353, 1363 (Fed. Cir. 2008) (“[A] limitation on
the extraterritorial scope of a statute is no different than any other element of a claim which must
be established before relief can be granted under a particular statute.”). In Morrison v. National
Australia Bank Ltd., 561 U.S. 247, 253–54 (2010), the Supreme Court held that the
extraterritorial reach of the Securities Exchange Act of 1934 was not a jurisdictional question.
Other courts have come to the same conclusion when addressing the extraterritorial reach of
other statutes. See Miranda, 780 F.3d at 1191 (Maritime Drug Law Enforcement Act); Lotes Co.
v. Hon Hai Precision Indus, 753 F.3d 395, 405 (2d Cir. 2014) (Foreign Trade Antitrust
Improvements Act); Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845, 852 (7th Cir. 2012) (same);
Norex Petroleum Ltd. v. Access Indus., Inc., 631 F.3d 29, 32 (2d Cir. 2010) (Racketeer
Influenced and Corrupt Organizations Act); Litecubes, 523 F.3d at 1366 (Patent Act and
Copyright Act).
        Although some courts have held that “the extraterritorial reach of the Lanham Act is a
merits question that does not implicate federal courts’ subject-matter jurisdiction,” Trader Joe’s
Co. v. Hallatt, 835 F.3d 960, 968 (9th Cir. 2016); cf. Litecubes, 523 F.3d at 1366 (“[W]hether the
allegedly infringing act happened in the United States is an element of the claim for patent
infringement, not a prerequisite for subject[-]matter jurisdiction.”), we are bound by language in
Bulova Watch and International Cafe that described the extraterritorial reach of the Lanham Act
as a jurisdictional question. But see Santoyo v. U.S. Atty. Gen., 713 F.3d 1357, 1359–60 (11th
Cir. 2013) (en banc) (conceding that we have used the word “jurisdiction” in the past “to convey
many, too many, meanings” (quotation omitted)); Williams v. Warden, Fed. Bureau of Prisons,
713 F.3d 1332, 1338 (11th Cir. 2013) (“The Supreme Court . . . has taken an active role in more
precisely delineating what statutory prerequisites to suit qualify as jurisdictional—a boundary
not always neatly policed in the past.”)


                                                 9
         USCA11 Case: 20-11293       Date Filed: 03/17/2021    Page: 10 of 18



maintaining infringing internet domains in the U.S., and drafting and sending

emails from the U.S[.] to solicit infringing bookings.” These alleged activities

occurred within the United States and satisfy the Bulova Watch “substantial

effects” test. See Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982,

985 (11th Cir. 1995) (holding that the “substantial effects” test was met when the

defendants included U.S. corporations and residents and counterfeit jeans were

stored in and shipped through the United States); Babbitt Elecs., Inc. v. Dynascan

Corp., 38 F.3d 1161, 1179–80 (11th Cir. 1994) (holding that the “substantial

effects” test was met when telephones were shipped through the United States and

the primary defendant was a U.S. corporation who negotiated sales from a Florida

office); cf. Shatel Corp. v. Mao Ta Lumber & Yacht Corp., 697 F.2d 1352, 1356

(11th Cir. 1983) (“Advertising that affects interstate commerce and solicitation of

sales across state lines or between citizens of the United States and citizens and

subjects of a foreign nation is . . . commerce within the meaning of the Lanham

Act.”). Because Parsons adequately alleged that Regna’s infringing activities had

substantial effects in the United States, the district court had subject-matter

jurisdiction to hear this case.

                III.   Parsons’s Motion for a Preliminary Injunction

      To grant Parsons’s motion for a preliminary injunction, the district court was

required to find that Parsons established: (1) a substantial likelihood of success on



                                          10
            USCA11 Case: 20-11293        Date Filed: 03/17/2021       Page: 11 of 18



the merits of his claim; (2) an irreparable injury unless the injunction was granted;

(3) that the harm from the threatened injury outweighed the harm the injunction

would cause Regna; and (4) that the injunction would not be adverse to the public

interest. Gonzalez v. Governor of Ga., 978 F.3d 1266, 1270–71 (11th Cir. 2020).

The district court found that “Parsons . . . met his burden in establishing all four

elements.”

       On appeal, Regna challenges only the district court’s conclusion that Parsons

established a substantial likelihood of success on his claim of trademark

infringement.10 He argues that Parsons lacks standing to sue for infringement of

the Parsons Marks and that he is entitled to a nominative fair use defense. We

review the district court’s decision “for abuse of discretion, reviewing any

underlying legal conclusions de novo and any findings of fact for clear error.”

Gonzalez, 978 F.3d at 1270. We note that appellate review of the grant of a

preliminary injunction is deferential and exceedingly narrow. See Bellsouth

Telecomms., Inc. v. MCIMetro Access Transmission Servs., LLC, 425 F.3d 964,

968 (11th Cir. 2005). “The district court’s decision will not be reversed unless

there is a clear abuse of discretion.” Id. (quotation omitted and emphasis added).

       A.      Statutory Standing


       10
          Accordingly, we do not address the district court’s conclusions that “Parsons has
shown irreparable harm,” “[t]he balance of the hardships favors Parsons,” or “[g]ranting an
injunction serves the public’s interest.”


                                               11
            USCA11 Case: 20-11293       Date Filed: 03/17/2021      Page: 12 of 18



       To prevail on his claim for infringement of the Parsons Marks, Parsons must

prove that he has statutory standing—that is, he must prove that he has enforceable

trademark rights in the marks. 11 Custom Mfg. & Eng’g, Inc. v. Midway Servs.,

Inc., 508 F.3d 641, 647 (11th Cir. 2007); see 15 U.S.C. § 1114(1). The district

court found that “[b]etween his registered trademarks and his common law rights,

Parsons has established he is likely to succeed” in proving that he has enforceable

trademark rights in the Parsons Marks. Regna argues that Parsons failed to

establish a likelihood of success of proving that he has enforceable trademark

rights in the Parsons Marks. We disagree.

       Under the Lanham Act, the “registrant” of a trademark has standing to assert

a claim for trademark infringement. See Fla. VirtualSchool v. K12, Inc., 735 F.3d

1271, 1273 (11th Cir. 2013); 15 U.S.C. § 1114(1) (providing that a trademark

infringer “shall be liable in a civil action by the registrant” (emphasis added)).

Because the district court did not commit clear error in finding that “Parsons

possesses federally registered trademarks in the mark ‘ALAN PARSONS’ and

‘THE ALAN PARSONS LIVE PROJECT’ for live musical performances and

‘ALAN PARSONS’ for audio and video recordings and merchandise,” we

conclude that it did not abuse its discretion in finding, at this stage of the


       11
          A trademark plaintiff must also prove “that the defendant made unauthorized use of
[the marks] ‘such that consumers were likely to confuse the two.’” Custom Mfg. & Eng’g, Inc.,
508 F.3d at 647 (quotation omitted).


                                              12
         USCA11 Case: 20-11293        Date Filed: 03/17/2021    Page: 13 of 18



proceedings, that Parsons has enforceable trademark rights in the mark “ALAN

PARSONS” and “THE ALAN PARSONS LIVE PROJECT” for live musical

performances and “ALAN PARSONS” for audio and video recordings and

merchandise.

      Similarly, widespread and popular use of a mark can be sufficient to

establish enforceable common law rights in the mark. See Planetary Motion, Inc.

v. Techsplosion, Inc., 261 F.3d 1188, 1195–96 (11th Cir. 2001) (concluding that a

plaintiff established common law rights to a mark where use of the mark was

widespread and members of the public associated the mark with the plaintiff).

Because the district court did not commit clear error in finding that Parsons has

used the unregistered mark “‘THE ALAN PARSONS PROJECT’ . . . since 1976

with the Alan Parsons Project’s first album, Tales of Mystery and Imagination—

and the Alan Parsons Project has earned multiple platinum albums, seventeen

Billboard Top 100 singles, and a Grammy,” we conclude that it did not abuse its

discretion in finding, at this stage of the proceedings, that Parsons has enforceable

trademark rights in the unregistered mark “THE ALAN PARSONS PROJECT.”

      Finally, Regna argues that Parsons assigned away his rights to enforce the

marks in an agreement with Woolfsongs, Ltd., Eric Woolfson’s recording company

(the “Arista agreement”). Upon review of the agreement, we conclude that the

district court did not abuse its discretion in finding that “the agreement is limited to



                                           13
            USCA11 Case: 20-11293         Date Filed: 03/17/2021      Page: 14 of 18



Parsons’ production of phonographic records for Arista,” a record company, and

that “the agreement is not evidence Parsons has no rights to the Parsons Marks,”

because this dispute is about live concerts, not phonographic records.12

Accordingly, the district court did not abuse its discretion in concluding that the

Arista agreement does not affect Parsons’s ability to establish that he has

enforceable trademark rights in the Parsons Marks.

       B.      Nominative Fair Use Defense

       Regna argues that he is entitled to a nominative fair use defense because his

use of the Parsons Marks was limited to references to the historical associations

between members of The Project Band and The Alan Parsons Project. Nominative

fair use occurs when “the defendant has used the plaintiff’s mark to describe the

plaintiff’s product for the purposes of . . . comparison to the defendant’s product.”

Commodores Entm’t Corp. v. McClary, 314 F. Supp. 3d 1246, 1249 (M.D. Fla.

2018) (quoting Cairns v. Franklin Mint Co., 292 F.3d 1139, 1150 (9th Cir. 2002)).

The district court found that Regna failed to establish an entitlement to a

nominative fair use defense.




       12
           See M.D. Fla. Doc. 38-1 at 32 (“All rights in the Arista Recordings and reproductions
made therefrom together with the performances embodied therein shall as between the parties
hereto be and remain entirely the absolute property of [Woolfsongs Limited] free of any claims
by [Alan Parsons] or any person deriving title from [him] and in so far as is necessary the said
rights are hereby assigned to [Woolfsongs Limited].”


                                               14
            USCA11 Case: 20-11293         Date Filed: 03/17/2021       Page: 15 of 18



       We have not yet addressed whether nominative fair use is an affirmative

defense to trademark infringement claims under the Lanham Act. See generally

Am. Soc’y for Testing & Materials, v. Public.Resource.Org, Inc., 896 F.3d 437,

457 (D.C. Cir. 2018) (“Courts of appeals have disagreed about how exactly to

evaluate nominative fair use claims.”). Compare Century 21 Real Estate Corp. v.

Lendingtree, Inc., 425 F.3d 211, 222 (3d Cir. 2005), and New Kids on the Block v.

News Am. Pub., Inc., 971 F.2d 302, 308 (9th Cir. 1992), with Int’l Info. Sys. Sec.

Certification Consortium, Inc. v. Sec. Univ., LLC, 823 F.3d 153, 167–68 (2d Cir.

2016). But even under Regna’s proposed framework for nominative fair use, he

failed to establish an entitlement to such a defense. 13

       Regna proposes—and the district court applied—the Ninth Circuit’s test for

nominative fair use. Under that test, a defendant is entitled to a defense of

nominative fair use if it can establish that:

       (1) [p]laintiff’s product or service is not readily identifiable without
       use of the trademark; (2) [d]efendants used only so much of the mark
       as is reasonably necessary to identify the plaintiff’s product or
       services; and (3) the user of the mark does nothing that would, in


       13
           Like the Fourth Circuit in Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 155 (4th
Cir. 2012), “[w]e hasten to add that we are not adopting a position about the viability of the
nominative fair-use doctrine as a defense to trademark infringement or whether this doctrine
should formally alter our likelihood-of-confusion test in some way. That question has not been
presented here and we leave it for another day.” We do note, however, that nominative fair use
is not an affirmative defense set forth in the Lanham Act, see 15 U.S.C. § 1115(b), and that the
considerations underlying nominative fair use appear to be more properly considered, if at all, as
part of the likelihood-of-confusion analysis, see Int’l Info. Sys. Sec. Certification Consortium,
823 F.3d at 167–68.


                                                15
          USCA11 Case: 20-11293       Date Filed: 03/17/2021     Page: 16 of 18



      conjunction with the mark, suggest sponsorship or endorsement by the
      trademark holder.

Commodores, 314 F. Supp. 3d at 1250 (citing Cairns, 292 F.3d at 1151). Regna

failed to satisfy that test because he failed to establish that he “d[id] nothing that

would, in conjunction with the mark, suggest sponsorship or endorsement by the

trademark holder.” As the district court noted, “[t]he band names and descriptions

used by Regna are carefully crafted to draw a close, unmistakable association with

The Alan Parsons Project to a degree unwarranted by the historical record.”

      Regna quibbles with the district court’s conclusion that The Project Band’s

names and descriptions are not truthful. He maintains that The Project Band only

claimed to be some of the “original musicians” of The Alan Parsons Project, not

the “original members,” and that the district court erroneously conflated the two.

But this distinction makes little difference. The district court did not abuse its

discretion in relying on John Regna’s own statements to conclude that the

“originality claim[]” itself was what was untruthful. These statements included:

      •      “Alan Parsons and Eric Woolfson were the sole members of the Alan
             Parsons Project. By virtue of that, there cannot be any ex-members of
             the Alan Parsons Project other than Alan Parsons and Eric Woolfson.”
      •      “All singers and musicians other than Alan Parsons and Eric
             Woolfson, on any Alan Parsons Project recordings, were engaged on a
             work-for-hire basis.”
      •      “[A]ll work-for-hire musicians and singers are prohibited from saying
             that they are an ex-member of the Alan Parsons Project (a recording
             franchise), or the Alan Parsons Live Project (a touring and recording
             franchise).”

                                           16
            USCA11 Case: 20-11293          Date Filed: 03/17/2021       Page: 17 of 18



       •       “To say they are ‘ex-members’ or ‘original’ members either
               editorially or in an attempt to market their services or live
               performances, or in a band name or subtitle, would be incorrect and
               not accurate.”

       Given that “[t]he Alan Parsons Project hired over 500 musicians and

vocalists to perform on ten albums—none of whom were ever considered or

credited as ‘members of the group,’” the district court did not abuse its discretion

in concluding that The Project Band’s originality claim was “deceptive and

misleading.” Accordingly, even under Regna’s proposed framework for

nominative fair use, he would not be entitled to such a defense.14

                                     IV.     Attorney Fees

       Parsons requests that we deem this case an “exceptional case” so that he may

recover attorney fees for this appeal. See 15 U.S.C. § 1117(a) (“The court in

exceptional cases may award reasonable attorney fees to the prevailing party.”).

An “exceptional case” is “simply one that stands out from others with respect to

the substantive strength of the party’s litigating position (considering both the

governing law and the facts of the case) or the unreasonable manner in which the

case was litigated.” Tobinick v. Novella, 884 F.3d 1110, 1117–18 (11th Cir. 2018)




       14
           Regna also argues that the district court failed to perform a proper nominative fair use
analysis and instead relied only on his alleged bad faith. Because we independently conclude
that Regna failed to establish an entitlement to a nominative fair use defense, we do not address
this argument. See Long v. Comm’r of IRS, 772 F.3d 670, 675 (11th Cir. 2014) (“[W]e may
affirm on any ground that finds support in the record.”).


                                                17
          USCA11 Case: 20-11293        Date Filed: 03/17/2021   Page: 18 of 18



(quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554

(2014)). District courts are best equipped to “determine whether a case is

‘exceptional’ in the case-by-case exercise of their discretion, considering the

totality of the circumstances.” Octane Fitness, 572 U.S. at 554. In light of the

preliminary stage of this litigation, we decline to determine in the first instance

whether this case is an “exceptional” one, and we leave that determination to the

district court.

                                  V.      Conclusion

       For these reasons, we affirm the district court’s order granting Parsons’s

motion for a preliminary injunction.

       AFFIRMED.




                                           18